Per Curiam.
The court did not acquire jurisdiction to punish the appellant Harry Urovsky for contempt for the reason that he was not made a party to this proceeding by any process directed against him. (Judiciary Law, § 751.)
The order should also be modified as to the appellant KleenRite Process Corporation by efiminating the fine of $250 imposed *60under section 773 of the Judiciary Law, stated in the order to represent the “ costs and expenses ” of the proceeding and directed to be paid to the New York State Labor Relations Board. The record contains no evidence of the amount of these costs and expenses, which, accordingly, cannot be allowed. (People ex rel. Lawyers’ Surety Co. v. Anthony, 7 App. Div. 132; affd., 151 N. Y. 620; Fenlon v. Dempsey, 50 Hun, 131.)
The order appealed from should be modified by striking therefrom all provisions for relief as against Harry Urovsky and further by eliminating the provision imposing a fine of $250 for costs and expenses on Kleen-Rifce Process Corporation; and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant Harry Urovsky, and without costs to the appellant Kleen-Rite Process Corporation.
Present — Martin, P. J., Townley, Untermyeb, Cohn and Callahan,. JJ.
Order unanimously modified as indicated in opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant Harry Urovsky, and without costs to the appellant Kleen-Rite Process Corporation. Settle order on notice.